           Case 1:20-cv-03017-GHW Document 10 Filed 05/12/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/12/2020
 ------------------------------------------------------------- X
 WILFREDO ZAYAS,                                               :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :
                              -v-                              :  1:20-cv-03017-GHW
                                                               :
 BULK LOGISTICS INC., NORTH                                    :        ORDER
 AMERICAN BULK TRANSPORT, INC., and :
 JOSEPH P. BURNS,                                              :
                                                               :
                                            Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:


        The Court observes that Plaintiff’s counsel has not filed a notice of appearance in this case,

although the Court ordered him or her to do so April 15, 2020. Dkt No. 7. Failure to follow Court

orders can result in a variety of sanctions, including dismissal of the action for failure to prosecute.

Counsel for Plaintiff is directed do file a notice of appearance forthwith.


        In addition, the initial pretrial conference scheduled for May 19, 2020 will be held by

telephone. The parties are directed to consult the Court’s Emergency Rules in Light of COVID-19,

which are available on the Court’s website, for dial-in information and other instructions. The

parties are specifically directed to comply with Emergency Rule 2.C.


        Counsel for Defendants is directed to serve a copy of this order on counsel for Plaintiff and

to retain proof of service.


        SO ORDERED.

Dated: May 12, 2020
                                                         __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge
